t c memo united_states tax_court roland d van fossen petitioner v commissioner of internal revenue respondent docket no 11269-99l filed date roland d van fossen pro_se usha ravi for respondent memorandum opinion gerber judge petitioner filed a petition seeking relief from respondent’s decision to pursue collection activity petitioner is seeking solely to challenge the underlying deficiencies respondent moved to dismiss this proceeding for lack of jurisdiction on the ground that petitioner is precluded from questioning the underlying deficiency determinations because - - he had received notice_of_deficiency prior to the assessment of the liabilities in question background respondent issued statutory notices of deficiency to petitioner on date and date determining income_tax deficiencies and penalties for the and tax years petitioner failed to petition this court with respect to either notice and respondent assessed the income_tax deficiencies and penalties on date respondent sent petitioner a final notice--notice of intent to levy and notice of your right to a hearing on or about date respondent filed a notice_of_federal_tax_lien which was recorded on date on date respondent provided to petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 on date respondent received petitioner’s timely request for a collection_due_process_hearing on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or approving the lien and levy actions and denying relief to petitioner petitioner filed a petition for lien or levy action under code sec_6320 or sec_6330 seeking relief from respondent’s collection activity respondent moved to dismi sec_1 section references are to the internal_revenue_code as amended and in effect for the period under consideration for lack of jurisdiction on the ground that petitioner is precluded under sec_6330 b from seeking relief because he received statutory notices of deficiency with respect to the taxable periods under consideration discussion respondent seeks to have this matter dismissed contending that this court does not have subject matter jurisdiction because petitioner under sec_6330 b is precluded from challenging the underlying tax_liability during the administrative_proceeding before the appeals_office we note that this procedural question is the same for lien or levy proceedings because sec_6320 in pertinent part causes sec_6330 and d to apply in connection with the conduct of hearings concerning relief sought under sec_6320 the question of our jurisdiction in this type of situation was recently addressed in goza v commissioner t c in that case we held that we have jurisdiction to review respondent’s administrative determinations in lien and levy matters involving circumstances similar to those that we consider in this proceeding see id at __ slip op pincite as in goza the only grounds raised by petitioner here concern the underlying tax_liabilities in that regard petitioner contends that the underlying determinations are fraudulent and that respondent had no authority to make the assessments these q4e- grounds are insufficient to challenge respondent’s intent to levy and the filing of notices of lien sec_6330 a permits taxpayers to raise any relevant issue including spousal defenses to collection challenges to the appropriateness of the commissioner’s intended collection action and offers of alternative means of collection petitioner does not seek that type of relief permitted and is prohibited from questioning the underlying deficiencies because of the issuance and receipt of the prior notices of deficiency for the same taxable years see sec_6330 b accordingly respondent’s motion to dismiss for lack of jurisdiction will be denied and petitioner’s action will be dismissed for petitioner’s failure to state a claim upon which relief can be granted to reflect the forgoing an appropriate order and decision will be entered
